Champlin, J.
This cause purports to be a case made before judgment. It appears to have been certified to this Court under rule 84 of the circuit court rules.
That rule reqnires'a statement of errors to be filed, which has not been done.
The record does not show that any exception was taken to the order of the circuit judge directing a judgment for plaintiff, nor is there any error assigned.
The plaintiff in his brief relies upon these errors and irregularities, and they cannot be overlooked. An order must be entered dismissing the case out of this Court.
The other Justices concurred.